DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 
Response to Amendment
Arguments/Remarks (10/13/2021) amended claims 21-24, 29-30, 32, 33, 38 and 39.
Examiner acknowledges applicant summary of interview (held 6/29/2021).  
Claims 21-40 are currently pending in this office action. 

Response to Arguments
Applicant’s arguments (10/13/2021) with respect to rejection of claims 21-40 under 35 USC 101 have been fully considered and are not found persuasive.

Response:  The Examiner respectfully disagrees with applicant assertions.    
   With regard to amended claims, and contrary to applicant comparison to PEG examples 38 and 39 (where abstract ideas were not recited), Examiner notes that the instant claims recite detailed steps that are directed to managing multiple accounts as associated with a request to satisfy a claim payment, inclusive of account balancing/recording, reconciling, performing transactions, etc.  The claim limitations are directed to a fundamental economic practice or principle in that the limitations recite multiple accounts being managed as associated with a request for a transaction being able to be completed. Moreover, these activities also correspond to the abstract category grouping of certain methods of organizing human activity as commercial interaction, directed to satisfying a claim request.  
   Applicant’s discussion asserts that a technical solution is evidenced in generating and concurrently sending transactions, delaying electronic processing until certain settlement results are received and generating an invoice.  Examiner notes that the description of the steps recite details of managing accounts to satisfy a claims request, inclusive of account balancing, reconciling, transactions, etc.  Specifically, regarding the language of claim 30 – e.g., resolving, generating, delaying, concurrently sending - the steps themselves recite reconciling accounts and waiting to send transactions relative to multiple accounts until a reconciling has been done to ensure the transactions can be completed.  The multiple steps are merely account management.  There is nothing Genetic Techs, v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (see MPEP 2106.05(1)). Thus, applicant arguments are not persuasive.
    With respect to the delaying limitation, Examiner notes that the independent claims merely recite that a delay occurs, which of itself is merely a timing indication.  A review of the specification also supports this interpretation and does not evidence any technological improvement (i.e., para 90, paraphrased - delay…reconciliation…until the CFR is settled and…system receives…contribution amount; and reconciliation may be delayed until enough information is received to reconcile CFA and CFAOD at same time).  Applicant reference to specific portions of the declaration of Dr. Jules White (1/22/2018) (paras 5, 6, 9, 10, 12), provided as a reference to the office, appears to be offered to explain how the claimed delay provides an improvement to technology.  The declaration offers background information about contribution funded accounts and information about delaying of reconciliation occurring, and does not provide information about technological improvement associated with this delay and how it is accomplished.  Further, the specification and the language of the claims themselves do not convey a technical solution to a technological problem, rather the management of multiple 

2)   Applicant asserts any alleged abstract idea is integrated into a practical application (step 2A, prong 2) (pg 22-26).
  Response:  The Examiner respectfully disagrees with applicant assertions.    
    Applicant reference to the declaration of Dr. Jules White (also see response to item 1)), provided as a reference to the office, appears to be offered to explain that the totality of the claims provides a technological solution to a technological problem.  The declaration provides information about legacy systems, a background, challenges associated with delayed reconciliation.   However, the claims, as filed, recite details of managing accounts to satisfy a claims request, inclusive of account balancing, reconciling, transactions, etc.  Specifically, regarding the language of claim 30 – e.g., resolving, generating, delaying, concurrently sending - the steps themselves recite reconciling accounts and waiting to send transactions relative to multiple accounts until a reconciling has been done to ensure the transactions can be completed.  The multiple steps are merely account management and therefore, do not convey an unconventional technological solution to a technological problem.  
     Further, unlike Amdocs, where the claimed solution was necessarily rooted in computer technology in order to overcome a problem specifically arising in computer networks, the language of applicant claims recite detailed steps that manage accounts to satisfy a claims request, inclusive of account balancing, reconciling, transactions, and involves communication between multiple computing devices - processors, servers, 
   In contrast to Bascom, Applicant’s claims and specification are directed to the management of multiple accounts involved as part of a system to address requests to pay a claim.  The language of the claims recites multiple steps that perform various accounting steps (including mathematical calculations) to manage multiple accounts.  Said management incorporates balancing and reconciling steps and the management of transactions within and between all relevant accounts to conduct handling of a claim request – for example, as cited by applicant (pgs 22-23 of arguments), bank transactions on bank accounts and card transactions on card accounts are managed.  There is no evidence in the record to support the contention that Applicant’s claimed system is provided with any non-conventional and non-generic arrangement of known, conventional components similar to BASCOM.  The processors and servers recited in the claims result in no more than simply applying the abstract idea using generic computers recited at a high level of generality (see specification, e.g., paras 26, 45, 62, 67,  fig 4, 5, 6). The processors and servers implement the abstract idea and, as part of the abstract idea, receive, process and forward data in order to manage accounts as recited above. Each of these additional elements, individually or in combination amounts to no more than merely using these computer components as tools to perform the abstract idea.   Likewise, there is no element or combination of elements recited in Alice, 573 U.S. 208 at 221.  Because Applicant’s claims are directed to a patent-ineligible abstract concept and do not recite an “inventive concept” or provide a solution to a technical problem under the second step of the Alice analysis, rejection under 35 USC 101 is maintained. 
   

 3)  Applicant asserts that several claimed features recite significantly more than an abstract idea  because they recite specific limitations other than what are well-understood, routine, and conventional in the field (pg 26)…
Response:  Examiner respectfully disagrees with applicant assertions.  The language of the claims recites multiple steps that perform various accounting steps (including mathematical calculations) to manage multiple accounts.  Said management incorporates balancing and reconciling steps and the management of transactions within and between all relevant accounts to conduct handling of a claim request.  The additional elements are recited in the computing components used to implement the abstract idea.  The computing components were identified as generic computer components lacking any indication of improvement in their operation or in technology.   An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs, v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (see MPEP 2106.05(1)).    Further, applicant references the declaration of White (item 8, 11) to assert additional elements are unconventional; however, the declaration referenced delaying and account 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e., abstract idea) without significantly more.  
Claim 30 recites a process, which is a statutory category of invention.  Claim 21 recites a system comprising a memory and at least one processor, a machine, and claim 39 recites a non-transitory computer readable storage medium, which are each a statutory category of invention (Step 1: Yes)
   Claim 30 is considered representative of the claimed invention. 

Step 2A Prong 1
   Claim 30 recites the abstract idea of managing and reconciling accounts associated with a request for payment of a claim, which corresponds to certain methods of organizing human activity.  Under this category, the claim limitations recite a fundamental economic practice or principle in that multiple accounts are being managed (where management includes e.g., determining balances, initiating transactions 
        storing…a linked contribution funded account (CFA) associated with an employee in a plan management system, wherein the linked CFA comprises a contribution funded account (CFA) associated with a CFA balance and a contribution funded account on demand (CFAOD) associated with a CFAOD balance and an amount borrowed, the linked CFA being linked to a corresponding bank CFA at a bank having a bank CFA balance and a corresponding card CFA and card CFAOD…; 
       receiving…from the employee a claims request comprising a claim amount, a service type, a date of service, and a provider, wherein the employee inputs the claims request…;
    resolving…the CFA and the CFAOD to determine whether the claim amount may be paid by:
      when the CFA balance equals or exceeds the claim amount, deducting the claim amount from the CFA balance to determine an updated CFA balance; and 
     when the claim amount exceeds the CFA balance, calculating an on-demand amount, adding the on-demand amount to the amount borrowed, deducting the on-demand amount from the CFAOD balance to determine a resolved CFAOD balance, and setting a resolved CFA balance to the sum of the CFA balance and the on-demand amount, and deducting the claim amount from the resolved CFA balance to determine the updated CFA balance, wherein the on-demand amount is a difference between the CFA balance and the claim amount; 

     concurrently sending…(1) the first bank transaction…to settle and apply the first bank transaction and return a bank settlement result and (2) the first card transaction… to settle and apply the first card transaction and return a card settlement result; 
   delaying…reconciling the linked CFA until receiving…the bank settlement result and… the card settlement result; and 
    concurrently sending…(1) the second bank transaction…, (2) the second card transaction and the third card transaction…; and (3) the employer invoice to an employer system.  

   The additional limitations of processors and servers do not restrict the claim from reciting an abstract idea.  Thus the claim recites an abstract idea.  (Step 2A Prong 1: YES)

Step 2A Prong 2
    This judicial exception is not integrated into a practical application because the  additional elements – processors, servers, interface -  result in no more than simply applying the abstract idea using generic computers recited at a high level of generality (see specification, e.g., paras 26, 45, 62, 67,  fig 4, 5, 6, para 28, 35, fig 2(interface)). The processors, servers  and interface are used to implement the abstract idea and, as part of the abstract idea, receive and forward communications of data (concerning accounts).  Each of these additional elements, individually or in combination amounts to no more than merely using these computer components as tools to perform the abstract idea. They do not meaningfully limit the abstract idea because they are simply being used as tools to implement (“apply it”) the abstract idea (See e.g., MPEP §2106.05(f)). (Step 2A Prong 2: No)
    
Step 2B
    The claim’s additional elements - processors, servers, interface - recited above, when considered separately or in combination, are not sufficient to amount to significantly more than the judicial exception. For the reasons discussed above, with respect to integration of the abstract idea into a practical application, the additional computer elements do not add significantly more to the exception. The additional elements amount to no more than mere use of the components as tools to implement the abstract idea, which fails to provide an inventive concept.   (Step 2B: NO)

      For the above cited reasons, claim 30 is ineligible under 35 USC 101.


Dependent claims 22-29, 31-38 and 40 are rejected under 35 USC 101.
     Dependent claims 31-38 further define the abstract idea that is present in independent claim 30, managing and reconciling accounts associated with a request for payment of a claim.   Specifically, claims 31, 32, 33 describe, based on a contribution amount, account reconciliation, the accounting therefor and the generating of transactions required for account balancing and reconciliation;  claim 34 recites additional accounting to aid in reconciliation; claims 35 and 36 recite further processing of transactions on identified accounts; claim 38 recites receiving a claim request.  The claims recite additional elements – processors (claims 31-38); server (claims 32-35), web interface (clm 38) - for which arguments as applied to similar additional elements identified in claim 30 are applicable as being used to implement the abstract idea.   
   Claim 38 recites an additional element that is mere displaying of information, which is insignificant extra-solution activity, which is not indicative of a practical application under step 2A prong 2. Under step 2B, as this element is identified as extra-solution activity, it is re-evaluated in Step 2B and is determined to be well-understood, routine, conventional activity in the field. Court decisions (MPEP 2106.05(d)(II)) indicate that mere displaying of data when claimed as insignificant extra-solution activity (as it is 

   The limitations of dependent claims 22-29 (from claim 21) are similar to dependent claims 31-38 (from claim 30) and the limitations of claim 40 are similar to the limitations of claim 31; therefore an analysis similar to claims 31-38 is applicable to claims 22-29 and 40. 
    In sum, dependent claims 22-29, 31-38 and 40 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 22-29, 31-38 and 40 are directed to an abstract idea.
   Thus, the claims 21-40 are not patent eligible under 35 USC 101. 

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure, is listed in attached form PTO-892.
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696